Order entered November 9, 2012




                                                 In The
                                        Court of
                                      i tritt of
                                         No. 05-12-01335-CV

                              IN RE TIMOTHY SHELTON, Relator

                        On Appeal from the 282nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F93-04-758-S

                                               ORDER
        The Court has before it real party in interest the State of Texas’s November l, 2012

motion for extension to file out-of-time, contemporaneously-tendered response. The Court

GRANTS the motion. The Court also has before it relator’s petition for writ of mandamus, in

which he claims to have filed a motion for DNA testing and appointment of counsel. In its

response, the State asserts that no such motion was ever filed in the trial court. On its own

motion, the Court ORDERS the trial judge to make a finding of fact as to whether relator filed a

motion for DNA testing and appointment of counsel with the District Clerk of the trial court.

The Court ORDERS the trial judge to file with this Court, within ten (10) days of the date of

this order, a certified copy of its order making such finding of fact.




                                                ~. MORRIS